                                  UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF COLUMBIA

____________________________________
                                    )
KENNETH DICKERSON, et al.,          )
                                    )
            Plaintiffs,             )
                                    )
      v.                            )                   Civil Action No. 09-2213 (PLF)
                                    )
DISTRICT OF COLUMBIA,               )
                                    )
            Defendant.              )
____________________________________)


                            MEMORANDUM OPINION AND ORDER

                The parties appeared for a status conference on November 4, 2019 during which

they discussed the District’s Motion to Compel Discovery [Dkt. No. 99] and the update to this

motion provided in the Joint Status Report [Dkt. No. 106]. The four outstanding issues identified

in the Joint Status Report were narrowed even further during the status conference, and their

status is as follows:


                                             1. Privilege log

                This issue was resolved during the status conference. Mr. Dickerson’s counsel

stipulated that no documents have been withheld as privileged. The District agreed this

stipulation on the record satisfied its request for a privilege log.


                                  2. Verified interrogatory responses

                This issue was resolved during the status conference. Mr. Dickerson’s counsel

said he sent verifications for his interrogatory responses to the District. The District agreed that

it had received these verifications and that they satisfied the District’s request for verification.
                                3. Improper objections to interrogatories

               First, the District argues that Mr. Dickerson’s objections to seven interrogatories

on the grounds that he has “not yet identified trial witnesses” are improper. During the status

conference, Mr. Dickerson’s counsel agreed to supplement his responses to these interrogatories

by the end of the day.

               Second, the District argues that Mr. Dickerson’s objections to eighteen

interrogatory requests and seventeen requests for documents on the grounds that the information

or documents are within the District’s control are improper. During the status conference, Mr.

Dickerson’s counsel agreed to provide these documents to the extent they are readily available,

even if they are duplicative.


                                4. Insufficient responses to interrogatories

               First, the District argues that Mr. Dickerson has not responded to Interrogatory

No. 25. During the status conference, Mr. Dickerson’s counsel agreed to respond to

Interrogatory No. 25 by filing either an answer, an objection, or both.

               Second, the District argues that Mr. Dickerson needs to supplement his response

to Interrogatory No. 22. The parties identified the outstanding issue as what specificity Mr.

Dickerson needs to give for compensatory damages. During the status conference, the District

agreed to file a brief citing case law to support its argument that Mr. Dickerson needs to be more

specific regarding a calculation of compensatory damages. Accordingly, it is hereby

               ORDERED that the District’s Motion to Compel Discovery [Dkt. No. 99] is

GRANTED in part and HELD IN ABEYANCE in part; it is

               FURTHER ORDERED that the Plaintiff shall submit responses to the seven

interrogatories that he had previously objected to on the grounds that he had not yet identified


                                                   2
trial witnesses; it is

                 FURTHER ORDERED that the Plaintiff shall respond to the eighteen

interrogatories and provide documents in response to the seventeen document requests that he

had previously objected to on the grounds that the information or documents are within the

District’s control to the extent that these documents are readily available. The Plaintiff shall

continue to supplement its responses and documents as appropriate; it is

                 FURTHER ORDERED that the Plaintiff shall respond to

Interrogatory No. 25; and it is

                 FURTHER ORDERED that the District shall file a brief on or before

November 11, 2019 to support its argument that the Plaintiff needs to be more specific regarding

his compensatory damages calculation. Mr. Dickerson’s response is due on or before

November 18, 2019.

                 SO ORDERED.



                                              _______________________________
                                              PAUL L. FRIEDMAN
                                              United States District Judge

DATE: November 6, 2019




                                                  3
